Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on November 19, 2021. Claims 2-10, 17-20, 22-23 and 32-34 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-10, 17-20, 22-23 and 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2, 17 and 32 recite operating the pump assembly to pump blood and after operating the pump assembly to pump blood, collapsing the struts, which is unclear on when the struts are collapsed and whether the struts are collapsed while the pump is operating, clarification is required. The examiner suggests amending the claims to recite something similar to – and after operating the pump assembly to pump blood, collapsing the struts to permit removal of the pump assembly from the blood vessel for replacement or repair-- or – and, collapsing the struts prior to removing the pump assembly from the blood vessel for replacement or repair-- to match what is disclosed within the specification, see para. [0049], to overcome the 112 rejections and to clarify that the collapsing of the struts does not occur while the pump is still operating and is performed prior to the pump being removed from the blood vessel or anatomic cavity for repair or 

Response to Arguments
Applicant’s arguments with respect to claim(s) 2,17 and 32 have been considered but are not persuasive. Applicant has amended the claims to recite after operating the pump to pump blood, collapsing the struts which is still unclear on when the struts are collapsed and whether the struts are collapsed while the pump is operating. It is suggested to adopt language similar to what is disclosed within the specification which states that the struts are collapsed when the pump is removed for replacement or repair which makes clear that operation of the pump has stopped before the struts are collapsed for removal of the pump from the blood vessel, e.g. reciting language similar to –collapsing the struts prior to removing the pump assembly from the blood vessel for replacement or repair-- . As previously indicated, amending claims 2-10, 17-20, 22-23 and 32-34 to clarify that the struts are not collapsed while the pump is operating as indicated above and to overcome the 112 rejections made against the claims would place the claims in condition for allowance. The prior art does not teach or reasonably suggests, within the context of the other claimed elements, a method of providing circulatory assistance that includes delivering or positioning a sheath with a pump assembly that includes a pump housing enclosing an impeller and a support structure that includes a plurality of collapsible struts in which the struts include an elongated body with an inner fixed end coupled to the pump and an outer free end disposed longitudinally away from the inner fixed end in which the outer free end of at least one strut engages a wall of the blood vessel at a location upstream of the impeller once the sheath is retracted and after stopping operation of the pump assembly, collapsing the struts prior to removing the pump assembly from the blood vessel, respectively in combination with the other claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/JG/Examiner, Art Unit 3792                                                                                                                                                                                                     


/REX R HOLMES/Primary Examiner, Art Unit 3792